Citation Nr: 9910201	
Decision Date: 04/13/99    Archive Date: 04/29/99

DOCKET NO.  95-10 695	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUES

1.  Whether there was clear and unmistakable error in the 
July 1993 rating action that denied service connection for a 
low back disability.  

2.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a low back 
disability.  

3.  Entitlement to a rating in excess of 20 percent for 
status post left knee medial meniscectomy prior to December 
1996, and to a rating in excess of 10 percent for this 
disability after February 1997, to include the issue of 
whether a 10 percent deduction is warranted in the veteran's 
rating for disability existing prior to service.  


REPRESENTATION

Appellant represented by:	New Hampshire State Veterans 
Council



WITNESS AT HEARINGS ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Michael E. Kilcoyne, Counsel


INTRODUCTION

The veteran had active military service from September 1991 
to September 1992.  

A perfected appeal to the Board of Veterans' Appeals (Board) 
of a particular decision entered by a Department of Veterans 
Affairs (VA) regional office (RO) consists of a notice of 
disagreement in writing received within one year of the 
decision being appealed and, after a statement of the case 
has been furnished, a substantive appeal received within 60 
days of the issuance of the statement of the case or within 
the remainder of the one-year period following notification 
of the decision being appealed.  The present case, as it 
concerns the claims with respect to a low back disability, 
arises from a November 1995 rating action with which the 
veteran disagreed in December 1995.  A statement of the case 
was issued in February 1996, and a substantive appeal was 
received later that month.  

The claim concerning the evaluation of the veteran's left 
knee disability arose from a September 1995 rating action.  
That action confirmed a 10 percent evaluation for that 
disability, less a deduction of 10 percent for the veteran's 
pre-service impairment, such that the veteran was not 
provided any monetary compensation.  A notice of disagreement 
with that decision was received in February 1996, and a 
statement of the case was issued in March 1996.  A 
supplemental statement of the case was issued in August 1996, 
and later that month a substantive appeal was received with 
respect to this issue.  A hearing at which the veteran 
testified was conducted in January 1997 and, in August 1997, 
the veteran was awarded a 20 percent disability evaluation 
for his left knee disorder, effective from September 3, 1992, 
and a 10 percent evaluation effective from February 1, 1997.  
These ratings were also subject to a 10 percent deduction to 
account for pre-service impairment, such that the veteran 
received compensation at the 10 percent rate between 
September 1992 and December 1996, and no monetary 
compensation for this disability after February 1, 1997.  (By 
a February 1997 rating action, the veteran had been assigned 
a temporary total rating between December 23, 1996, and 
February 1, 1997, for purposes of convalescence following 
left knee surgery.)  In August 1997, a supplemental statement 
of the case was issued concerning all three issues on appeal, 
and in due course, the case was forwarded to the Board in 
Washington, DC.  


FINDINGS OF FACT

1.  By essentially contending that the regional office did 
not properly weigh the evidence in 1993, when service 
connection for a low back disability was first denied, the 
veteran has not raised a plausible claim of clear and 
unmistakable error in the July 1993 rating action.

2.  The veteran was previously denied service connection for 
a low back disability in the July 1993 rating action, on the 
basis that the medical evidence did not establish a 
relationship between current back complaints and service.

3.  The veteran was informed of the decision to deny his 
claim for service connection, and of his appellate rights, in 
a letter addressed to him in July 1993.  He did not perfect 
an appeal with respect to that decision and it became final. 

4.  The evidence obtained, since the July 1993 denial of the 
veteran's claim for service connection for a low back 
disability, includes outpatient treatment records dated prior 
to the veteran's application for benefits in this regard, and 
which reflect a history of low back complaints dating back to 
the time of the veteran's service. 

5.  The level of impairment of the veteran's left knee 
disability was not ascertainable in terms of the rating 
schedule at the time of his entrance into the service.  

6.  Between September 1992, and December 1996, the veteran's 
left knee disability was not shown to be productive of more 
than moderate recurrent subluxation or lateral instability, 
or of limitation of flexion to less than 30 degrees, or of 
limitation of extension to greater than 15 degrees.  

7.  After February 1997, the veteran's left knee disability 
is not shown to be productive of more than slight recurrent 
subluxation or lateral instability, or of limitation of 
flexion to less than 45 degrees, or of limitation of 
extension to greater than 10 degrees.  


CONCLUSIONS OF LAW

1.  The appellant has not submitted a viable claim with 
respect to whether there was clear and unmistakable error in 
a July 1993 rating action, which denied service connection 
for a low back disability.  38 U.S.C.A. § 5107 (West 1991); 
38 C.F.R. § 3.105(a)(1998).

2.  Evidence received since the July 1993 denial by the RO of 
the veteran's claim for entitlement to service connection for 
a low back disability is new and material, and the claim is 
reopened.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156 
(1998).

3.  The criteria for a 10 percent deduction in the rating 
assigned for the veteran's left knee disability to account 
for pre-service left knee impairment have not been met.  
38 C.F.R. Part IV, § 4.22, Diagnostic Codes 5257, 5258, 5259, 
5260, 5261 (1998).

4.  The criteria for a rating in excess of 20 percent for 
left knee status post medial meniscectomy, between September 
1992 and December 1996, have not been met. 38 U.S.C.A. §§ 
1155, 5107 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 
4.40, 4.45, 4.71a, Diagnostic Codes 5257, 5260, 5261 (1998).

5.  The criteria for a rating in excess of 10 percent for 
left knee status post medial meniscectomy, after February 
1997, have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.71a, 
Diagnostic Codes 5257, 5260, 5261 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Clear and Unmistakable Error

A review of the record reflects that the veteran submitted 
his original application for service connection for a low 
back disability in February 1993, when the RO received a VA 
Form 21-4138 (Statement in Support of Claim) from the him.  
In that statement, the veteran argued that the disability was 
caused by "spinal anesthesia given at the time of [his] 
right knee operation in March 1992."  

In connection with the veteran's claim for benefits, he was 
scheduled for a VA examination, which took place in April 
1993.  The report of this examination revealed that the 
veteran complained of intermittent back pain since spinal 
injections given during knee surgery.  Objective findings 
revealed that there were no posture abnormalities, although 
X-rays of the lumbar spine revealed some left lumbar 
scoliosis.  There were, however, no obvious fixed 
abnormalities, and back musculature was without spasm.  There 
was minimal tenderness over the spinous processes, but range 
of motion testing revealed forward flexion to 90 degrees, 
backward extension to 35 degrees, left and right lateral 
flexion to 40 degrees, and left and right rotation to 35 
degrees.  There was no evidence of pain on motion, he 
appeared to walk normally without any discomfort, and 
straight leg raising was to 90 degrees without deficit or 
pain.  X-rays revealed the previously mentioned scoliosis, as 
well as narrowing of the L5/S1 interspace, with minor 
narrowing of the L4/L5 interspace.  The diagnosis was as 
follows:

Low back pain, unclear etiology.  He does have 
scoliosis and narrowing as previously mentioned.  I 
do not feet that he has any disc disease.  I am not 
sure if his spinal anesthesia could have 
contributed to his current low back complaints.  I 
doubt that this is the case, however, I would refer 
this to an Orthopedic Surgeon for an expert 
opinion.  

In addition to the examination report described above, the RO 
also reviewed the veteran's service medical records.  These 
revealed that the veteran was seen in September 1991 for 
complaints that included nausea, with upper and lower back 
pain.  Although he apparently had full range of motion, it 
was also thought that he had a mild lumbar and trapezius 
strain.  Thereafter, he was not seen again for any back 
complaints until April 1992.  At that time, he complained of 
a 2-day history of lumbar pain after wrestling.  No gross 
abnormalities were noted, however, and straight leg raises 
were negative.  The diagnostic assessment was probable lumbar 
strain, and it was recommended that the veteran return for 
follow-up in 7 to 10 days.  Subsequent records revealed no 
further complaints or relevant treatment, and no pertinent 
complaints were recorded when he was examined for VA purposes 
in October 1992 and January 1993.  

In July 1993, the RO prepared the rating action which the 
veteran now contends erroneously concluded that service 
connection for a low back disorder was not warranted.  In 
that decision, the RO found that the veteran had a congenital 
low back disability, and scoliosis.  The RO also determined 
that there was no medical evidence supporting the veteran's 
contention of a relationship between current low back 
findings and the spinal anesthesia.  Accordingly, service 
connection for a low back disability was denied.  The veteran 
was informed of this decision and of his appellate rights in 
a letter addressed to him later that month.  In February 
1994, he submitted a notice of disagreement with this 
decision and, in March 1994, a statement of the case was 
issued.  The veteran did not submit a timely substantive 
appeal, however, and therefore the July 1993 rating action 
became final.  38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.104(a).

The errors that the veteran now claims exist in the July 1993 
rating action are the RO's conclusion that he has a 
congenital scoliosis, the failure to obtain an opinion from 
an orthopedic surgeon, and the failure to consider 
appropriate regulations in reaching its conclusion, including 
38 C.F.R. §§ 3.304(b), 3.306, 3.310. 

Under applicable criteria, 38 C.F.R. § 3.105(a) (1998) 
provides that previous determinations on which an action was 
predicated will be accepted as correct in the absence of 
clear and unmistakable error.  Where evidence establishes 
such error, the prior decision will be reversed or amended.  

The United States Court of Appeals for Veterans Claims 
(formerly known as the United States Court of Veterans 
Appeals) has propounded a three-pronged test to determine 
whether clear and unmistakable error (CUE) was present in a 
prior determination.  The criteria are:  (1) either the 
correct facts, as they were known at the time, were not 
before the adjudicator (i.e., there must be more than a 
simple disagreement as to how the facts were weighed or 
evaluated) or the statutory or regulatory provisions extant 
at the time were incorrectly applied; (2) the error must be 
undebatable and of the sort which, had it not been made, 
would have manifestly changed the outcome at the time it was 
made; and (3) a determination that there was clear and 
unmistakable error must be based on the record and law that 
existed a the time of the prior adjudication in question.  
Russell v. Principi, 3 Vet.App. 310 (1992).  

In Fugo v. Brown, 6 Vet.App. 40, 43-44 (1993), the Court 
refined and elaborated on the test set forth in Russell.  In 
Fugo, the Court stated, 

CUE is a very specific and rare kind of 
"error."  It is the kind of error, of fact or 
of law, that when called to the attention of 
later reviewers compels the conclusion, to 
which reasonable minds could not differ, that 
the result would have been manifestly different 
but for the error. . . . 

    If a claimant-appellant wishes to 
reasonably raise CUE there must be some degree 
of specificity as to what the alleged error is 
and, unless it is the kind of error . . . that, 
if true, would be CUE on its face, persuasive 
reasons must be given as to why the result 
would have been manifestly different but for 
the alleged error.  It must be remembered that 
there is a presumption of validity to otherwise 
final decisions, and that where such decisions 
are collaterally attacked, and a CUE claim is 
undoubtedly a collateral attack, the 
presumption is even stronger.  

See also Grover v. West, 12 Vet.App. 109, 111-112 (1999); 
Daniels v. Gober, 10 Vet.App. 474, 478 (1997).

With respect to the underlying claim at issue here, service 
connection may be granted for disability resulting from 
disease or injury which was incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110 (West 1991).  The Court of 
Appeals for Veterans Claims has also held that, to establish 
a well-grounded claim for service connection there must be 
competent evidence of:  (1) a current disability (a medical 
diagnosis); (2) the incurrence or aggravation of a disease or 
injury in service (lay or medical evidence); and (3) a nexus 
(that is, a link or a connection) between the in-service 
injury or aggravation and the current disability.  Competent 
medical evidence is required to satisfy this third prong.  
Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd per curiam, 78 
F.3d 604 (Fed. Cir. 1996) (table).  See Elkins v. West, ___ 
Vet.App. ___, No. 97-1534, slip op. at 6-7 (Feb. 17, 1999).  
"Although the claim need not be conclusive, the statute 
[38 U.S.C.A. § 5107] provides that [the claim] must be 
accompanied by evidence" in order to be considered well 
grounded.  Tirpak v. Derwinski, 2 Vet.App. 609, 611 (1992).  
In a claim of service connection, this generally means that 
evidence must be presented which in some fashion links the 
current disability to a period of military service or to an 
already service-connected disability.  38 U.S.C.A. § 1110 
(West 1991); 38 C.F.R. § 3.303 (1996); Rabideau v. Derwinski, 
2 Vet.App. 141, 143 (1992); Montgomery v. Brown, 4 Vet.App. 
343 (1993).

In this case, the evidence shows two widely separated 
episodes of isolated low back complaints in service.  The 
first occurred approximately one week after the veteran 
entered service, and was thought to be a mild strain, and the 
second occurred some 7 months later, shortly after the 
veteran was involved in some wrestling.  There was no 
indication that these were thought to be related and, with 
respect to the second complaint, the record reflects that the 
veteran was to return in 7 to 10 days for follow-up.  
Significantly, however, there is no record that this 
occurred, nor is there any allegation by the veteran that it 
did occur.  Subsequently dated medical records revealed no 
further back complaints, until the report of an examination 
conducted for VA purposes in April 1993, some 7 months after 
service.  This revealed that the veteran had low back pain of 
unclear etiology, lumbar scoliosis, and narrowing of the 
L5/S1 and L4/L5 interspaces.  None of these disabilities was 
specifically related by the examining physician to service, 
or to any event in service.  Although the examiner evidently 
thought it was conceivable that a spinal anesthesia could 
have contributed to the veteran's complaints, she also set 
forth her personal opinion that she doubted that was the 
case.  

The foregoing evidence clearly supported the RO's conclusion 
that service connection for a low back disability was not 
warranted.  There are but two isolated service medical 
records containing any evidence of low back complaints, with 
no indication that any follow-up action was taken on either.  
It was then not until one year later (and 7 months after 
service) before any additional record contained any such 
complaints, and this post-service record contained no 
indication that the current complaints were considered to be 
related in any way to service, except in a theoretical sense.  
As to that theory, the examiner specifically reported that 
she doubted its validity.  Thus, it was eminently reasonable 
for the RO to have concluded that a basis upon which to 
establish entitlement to service connection for a low back 
disability had not been presented, particularly given the 
veteran's only contention was that it must have been related 
to his in-service spinal anesthesia, a theory for which no 
corroborating medical evidence had been presented.  

It is true that the RO apparently concluded that the veteran 
had a congenital back disability (scoliosis), and that this 
conclusion was not specifically supported in any of the 
medical records in the claims file.  It is also true that the 
RO did not specifically mention the provisions of 38 C.F.R. 
§§ 3.304(b), 3.306, 3.310, in the subject rating action.  The 
significance of the veteran's contentions in this regard, 
however, is somewhat elusive.  Even if it were presumed that 
the veteran did not have a congenital scoliosis, the medical 
evidence at the time would still show that scoliosis was 
first medically demonstrated after service, and that it had 
not been etiologically related to service by any competent 
medical authority.  

38 C.F.R. § 3.304(b) relates to the presumption that a 
veteran is sound upon his or her entrance into military 
service, except when there is obvious or manifest evidence 
demonstrating that an injury or disease existed prior to 
service.  38 C.F.R. § 3.306 concerns itself with evidence 
that addresses whether a injury or disease that pre-existed 
service may be considered to show that the pre-existing 
injury or disease was aggravated by service.  Presumably, the 
veteran is trying to make the argument that, if the RO 
concluded he had a congenital low back disability, the RO 
must have concluded that this condition existed prior to 
service.  If that were the case, the veteran is apparently 
then arguing that his complaint of low back pain in service 
demonstrated an increase in severity of the pre-existing 
disability, which therefore entitles him to a presumption of 
aggravation of the pre-service disability, which requires 
obvious or manifest evidence to rebut.  He contends that the 
RO has not pointed to any evidence to rebut that presumption, 
and that service connection for the disability should have 
been awarded.  

Presuming the veteran did have a congenital scoliosis that 
pre-existed service, there is no medical evidence supporting 
the veteran's assertion that his in-service back complaints 
were related to that condition.  In fact, the record shows 
that the April 1992 complaints were considered to be related 
to wrestling, with no mention made of scoliosis.  Therefore, 
there was no reason to trigger the presumption of aggravation 
of a pre-service disability and, thus, no reason to require a 
rebuttal of that presumption.  

As to the provisions of 38 C.F.R. § 3.310, that regulation 
permits an award of service connection for a disability which 
is proximately due to or the result of a service-connected 
disease or injury.  As of July 1993, the only disability for 
which service connection had been established was the 
veteran's right knee disorder.  As there was no medical 
evidence of record at that time which related any current 
back complaints to the right knee, there was no reason to 
offer an explanation of that regulation.  

What the veteran's arguments essentially amount to is no more 
than his personal disagreement with the manner in which the 
RO evaluated the evidence when considering his claim in 1993.  
As set forth above, the Court has held that a simple 
disagreement as to how facts were weighed fails to satisfy 
the requirements for presenting a viable claim of CUE.  Since 
the appellant has failed to reasonably raise a viable claim 
of CUE, the Board concludes that the appellant's case in this 
regard must be denied. 

In reaching this conclusion, the Board also notes that the 
veteran has appeared to argue that the RO failed to review 
all the evidence available to it at the time of the July 1993 
decision.  More specifically, the veteran noted that the 
April 1992 back complaint recorded in the service medical 
records was not mentioned in the July 1993 rating action, 
from which he concludes that it was not considered.  

It is true that the July 1993 rating action failed to contain 
any mention of the April 1992 complaint.  The rating action 
does reflect, however, that the service medical records were 
included among the evidence that was considered.  The present 
location of the folder containing the service medical records 
also suggests they were part of the claims file at the time 
of the July 1993 decision.  Moreover, a VA Form 60-3011 
(Reproduction Request) indicates that they were photocopied 
in February 1993, and testimony by the veteran's 
representative in a May 1995 hearing was that, on February 
25, 1993, he had reviewed the file, and "sure enough, the 
service medical records now had come in and were in the file 
. . . ."  In view of these facts, the Board is satisfied 
that the veteran's service medical records were a part of the 
record and considered in their entirety at the time of the 
July 1993 decision.  

In addition to the foregoing conclusion regarding the 
presence in the file of the veteran's service medical records 
at the time of the July 1993 rating action, the Board must 
point out that, even if the April 1992 record was not 
considered in July 1993, it is difficult to see how the 
correction of this omission alone would have manifestly 
changed the outcome.  When the claim for service connection 
was originally made, the veteran's only contention was that 
his back disability was due to the spinal anesthesia he had 
received for his knee surgeries.  More importantly, at that 
time there was no competent medical evidence of record 
affirmatively linking any-post service back problems to 
service.  Under these circumstances, the Board concludes that 
the veteran has failed to raise a viable claim for CUE.  

New and Material Evidence 

As indicated in the preceding section, the veteran was denied 
service connection for a low back disability in a July 1993 
rating action.  The evidence considered when that decision 
was made, and the RO's rationale for that decision, have also 
been set out above.  The veteran expressed his disagreement 
with that decision in a statement received in February 1994, 
and a statement of the case was issued in March 1994.  A 
timely substantive appeal with respect to this issue, 
however, was not received, and the decision became final.  
See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.302. 

In November 1995, the RO denied the veteran's attempt to 
reopen his claim, and it is this decision which is the 
current subject of this appeal.  Because the present appeal 
does not arise from an original claim, but rather comes from 
an attempt to reopen a claim which was previously denied, the 
Board must bear in mind the important distinctions between 
those two types of claims.  Prior to our discussion of the 
evidence which has been submitted since the July 1993 
decision, we must first note that the United States Court of 
Appeals for Veterans Claims (known as the Court of Veterans 
Appeals prior to March 1, 1999) had previously held that the 
Secretary of Veterans Affairs, and, on appeal, the Board, 
were required to perform a two-step analysis when a claimant 
sought to reopen a claim based upon new evidence.  First, it 
was to be determined whether the evidence was "new and 
material."  Second, if the Board determined that the 
claimant had produced new and material evidence, the claim 
was reopened and the Board evaluated the merits of the 
veteran's claim in light of all the evidence, both old and 
new.  Manio v. Derwinski, 1 Vet.App. 144 (1991).  Whether the 
new evidence was "material" turned essentially upon the 
reasonable possibility that, when viewed in the context of 
all the evidence, it would change the outcome.  Colvin v. 
Derwinski, 1 Vet.App. 171, 174 (1991).

The Court recently held that the two-step Manio process has 
been replaced with a three-step process.  See Elkins v. West, 
___ Vet.App. ___, No. 97-1534 (Feb. 17, 1999) (en banc), 
interpreting and applying a decision of the United States 
Court of Appeals for the Federal Circuit in Hodge v. West, 
155 F.3d. 1356 (Fed. Cir. 1998).  The procedure which we must 
now follow is - first, it must be determined whether the 
appellant has presented new and material evidence under 
38 C.F.R. § 3.156(a); second, after the claim has been 
reopened, it must be determined whether, based upon all the 
evidence of record, the claim, as reopened, is well grounded; 
third, if the claim is well grounded, the merits of the claim 
must be addressed and, if ripe for decision, adjudicated.  
Winters v. West, ___ Vet.App. ___, No. 97-2180, slip op. at 4 
(Feb. 17, 1999) (en banc).  In addition, Hodge overruled 
Colvin and its progeny as to the materiality element of the 
new-and-material-evidence test.  See Elkins, supra, slip op. 
at 7.

As defined by regulation, new and material evidence means 
evidence not previously submitted which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which, by 
itself or in connection with the evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a).  The Federal Circuit Court has held that the 
regulatory standard alone must be the test of materiality.  
Hodge, supra.  

In determining whether new and material evidence has been 
presented, VA must initially decide whether evidence 
submitted since the prior final denial is, in fact, new.  As 
indicated by the regulation cited above, and by judicial 
caselaw, "new" evidence is that which was not of record at 
the time of the last final disallowance ("on any basis" - 
merits or otherwise) of the claim, and is not "merely 
cumulative" of other evidence that was then of record.  See 
Evans v. Brown, 9 Vet.App. 273, 283-285 (1996).  This 
analysis is undertaken by comparing newly received evidence 
with the evidence previously of record.  After evidence is 
determined to be new, the next question is whether it is 
material.  Although, as noted above, Hodge overruled Colvin 
and its progeny as to the materiality test, it does not 
appear that the analysis as to what is "new" evidence has 
been overruled.

As to the materiality standard, the Federal Circuit's holding 
in Hodge was recently interpreted by a panel of the Court of 
Appeals for Veterans Claims:  "Hodge provides for a 
reopening standard which calls for judgments as to whether 
new evidence (1) bears directly or substantially on the 
specific matter, and (2) is so significant that it must be 
considered to fairly decide the merits of the claim."  
Fossie v. West,  12 Vet.App. 11, 20-21 (1998).  In 
determining whether newly submitted evidence is material 
under the caselaw discussed above, we are further guided by 
the Federal Circuit Court's discussion of the "uniquely pro-
claimant" quality of the veterans' benefits system such 
that, although "not every piece of new evidence is 
'material' . . . we are concerned . . . that some new 
evidence may well contribute to a more complete picture of 
the circumstances surrounding the origin of a veteran's 
injury or disability, even where it will not eventually 
convince the Board to alter its ratings decision."  Hodge v. 
West, supra, at 1363.

The credibility of new evidence is assumed for the limited 
purpose of determining whether it is material.  Justus v. 
Principi, 3 Vet.App. 510 (1992).  As noted above, under the 
precedent decision of the Court in the Evans case, supra, in 
order to reopen a previously and finally denied claim there 
must be new and material evidence entered into the record 
since the most recent denial on any basis, either on the 
merits or on an attempted reopening.  Id. at 285.  Therefore, 
the evidence which must be considered at this time, in 
connection with the veteran's attempt to reopen his claim, is 
that which has been submitted since the RO's July 1993 
decision.  

The evidence associated with the claims file since the July 
1993 decision of the RO includes VA outpatient treatment 
records dated in January and February 1993, which reflect a 
history of low back complaints dating back to the veteran's 
time in service, and a diagnosis of questionable chronic 
lumbosacral instability.  Clearly, these records offer some 
corroboration of the veteran's underlying contention that his 
back complaints have existed since service, and the fact that 
some even pre-date the veteran's application for benefits 
gives this contention even greater credence.  

Although this additional evidence does not include any 
specific medical opinion addressing the relationship between 
the veteran's service and his post-service low back 
complaints, they do suggest a continuity of complaints, the 
beginning of which may be traced to service.  Thus, although 
we express no opinion as to the ultimate outcome of this 
claim, we believe that, under the recent precedential 
caselaw, the new evidence bears directly and substantially 
upon the specific matter under consideration and, by itself 
or in connection with evidence previously assembled, is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  See 38 C.F.R. § 3.156(a) 
(1998); 38 U.S.C.A. § 5108 (West 1991).  Accordingly, the 
Board concludes that the veteran has submitted evidence that 
is new and material, and the claim for service connection for 
a low back disability is reopened. 
Increased Rating 

As an initial matter, the Board notes that claims for 
increased ratings are well grounded within the meaning of 
38 U.S.C.A. § 5107, when there is an assertion by a claimant 
that the condition for which an increased rating is sought 
has worsened.  Proscelle v. Derwinski, 2 Vet.App. 629, 632 
(1992).  Such is the case here.  The Board further finds that 
VA has met its duty to assist in developing the facts 
pertinent to the veteran's claim under 38 U.S.C.A. § 5107.  
In this regard, it is observed that the veteran has been 
examined for VA purposes in connection with these claims, and 
those records he had contended would support his claim have 
been associated with the claims file. 

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155;
38 C.F.R. Part 4.  Separate diagnostic codes identify the 
various disabilities.  In addition, VA has a duty to 
acknowledge and consider all regulations which are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusions.  These regulations include, but are not 
limited to 38 C.F.R. §§ 4.1 and 4.2.  Also, 38 C.F.R. § 4.10 
provides that, in cases of functional impairment, evaluations 
must be based upon lack of usefulness of the affected part or 
systems, and medical examiners should furnish, in addition to 
the etiological, anatomical, pathological, laboratory, and 
prognostic data required for ordinary medical classification, 
a full description of the effects of the disability upon the 
person's ordinary activity.  Schafrath v. Derwinski, 1 
Vet.App. 589 (1991).  

When there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7. 

In addition, the regulations provide, as to the 
musculoskeletal system, that it is "essential that the 
examination on which ratings are based" adequately portray 
any "functional loss" which "may be due to pain."  Such 
functional loss must be "supported by adequate pathology and 
evidenced by the visible behavior of the claimant undertaking 
the motion. . . .  [A] part which becomes painful on use must 
be regarded as seriously disabled."  38 C.F.R. § 4.40.  
Moreover, in determining the factors causing disability of 
the joints, inquiry must be directed toward, inter alia, 
"[p]ain on movement."  38 C.F.R. § 4.45(f).  See Schafrath v. 
Derwinski, supra, at 592 ("under the regulations, the 
functional loss due to pain is to be rated at the same level 
as the functional loss where [motion] is impeded"); see also 
DeLuca v. Brown, 8 Vet.App. 202, 205 (1995); Quarles v. 
Derwinski, 3 Vet.App. 129, 139 (1992).  

In this case, the record reflects that the veteran initiated 
his claim for service connection for a left knee disability 
in October 1992.  This claim was originally denied in a 
December 1992 rating action, as the RO considered the 
disability to have pre-existed service.  The veteran appealed 
this decision and, in an September 1995 rating action, 
service connection was established for status post, left knee 
medial meniscectomy.  At that time, it was concluded that the 
veteran's left knee impairment had pre-existed service, and 
had been aggravated during service.  In addition, the RO 
determined that the veteran currently met the criteria for 
the assignment of a 10 percent disability evaluation, but 
that rating was reduced to a noncompensable level to account 
for a similar level of impairment that was considered to have 
existed prior to service.  That action was taken pursuant to 
38 C.F.R. § 4.22, which provides that the assigned disability 
rating will reflect only the degree of disability over and 
above the degree existing at the time of entrance into active 
service.  

The veteran disagreed with the disability evaluation assigned 
for his left knee impairment and, in an August 1997 rating 
action, the RO concluded that, since the veteran's separation 
from service, and prior to a post-service surgery in December 
1996, the veteran had met the criteria for a 20 percent 
evaluation for his left knee disability.  To account for the 
10 percent impairment that was considered to have existed 
prior to service, the rate at which the veteran was paid VA 
compensation was established at 10 percent.  Although this 
may be considered a partial award of the benefit the veteran 
sought, he has continued to argue that the reduction in 
compensation to account for pre-service disability was not 
correct, and that the underlying impairment itself is more 
disabling than reflected by the RO's decision.  

As indicated in the Introduction section of this decision, 
the veteran was assigned a temporary total rating for 
convalescence purposes, effective from December 23, 1996 to 
February 1, 1997, in connection with surgery performed on his 
left knee that December.  The RO determined that, from and 
after February 1, 1997, the veteran met the criteria for only 
a 10 percent disability rating, which was again reduced to a 
noncompensable level to account for the level of disability 
that had been determined to have pre-existed service.  

As to the propriety of reducing the veteran's rating by the 
amount of disability as it would have been rated at entry 
into service, the Board notes that applicable regulation 
requiring such a reduction states, in addition, that, if the 
degree of disability at the time of entrance into the service 
is not ascertainable in terms of the rating schedule, no 
deduction will be made.  38 C.F.R. § 4.22.  

In this regard, the Board observes that the claims file does 
contain medical evidence dated prior to the veteran's entry 
into service, which reflects treatment to the left lower 
extremity.  The first, dated in November 1988, discloses that 
the veteran was struck in the lateral aspect of the left leg 
just above the knee, which apparently occurred while he was 
playing high school football.  It was reported that there was 
considerable pain and leg swelling, but it was noted that the 
veteran did not develop any specific knee swelling, nor was 
there any knee locking or giving out.  There was also no 
tenderness to palpation of the knee itself, but there was 
some tenderness along the vastus lateralis just proximal to 
the knee joint.  Range of motion of the knee was also noted 
to be full, and the knee was stable to varus stress, valgus 
stress, and AP stress.  X-rays of the knee were interpreted 
as within normal limits, and the diagnosis was contusion of 
vastus lateralis, left knee.  

The other pre-service record is dated in June 1991.  This 
revealed that the veteran sustained a laceration to the left 
calf, but there was no indication that this injury affected 
the function of the veteran's knee.  

The veteran's service medical records include the report of a 
pre-enlistment examination that was conducted in April 1991.  
This revealed that the veteran's lower extremities were 
normal upon clinical evaluation.  In December 1991, the 
veteran was first seen in service for left knee complaints.  
At that time, he complained of a 1-week history of left knee 
pain, with recurrent episodes of locking, swelling, and 
laxity.  The veteran dated this back to a high school 
football injury, characterized in the record as acute lateral 
stress.  Examination revealed that the knee was of normal 
appearance, but there was some pain on squatting and laxity 
involving the "ACL" and "LCL."  The diagnostic assessment 
was left meniscus tear, and ACL and LCL injury.

A clinical record dated the next day revealed that the 
veteran was referred to physical therapy.  At that time, he 
reported that the last time he had experienced an episode of 
locking was 3 to 4 months prior to boot camp.  Current 
findings revealed normal range of motion, with pain at the 
end range.  There was also very slight laxity in the left 
ACL.  Shortly thereafter, an MRI was conducted.  This 
revealed the presence of what was described as a large 
horizontal tear of the medial meniscus.  Later in the month, 
an orthopedic consultation was obtained.  At that time, the 
veteran apparently reported a 1989 high school football left 
knee injury, after which he was on crutches for one week and 
had the knee immobilized for three weeks, followed by 
whirlpool treatment for 2 weeks.  The veteran reported no 
injuries since entering the Marine Corps.  At the conclusion 
of this consultation, it was apparently determined that 
surgery would be performed in February.  

In late January 1992, the veteran was seen again with respect 
to his left knee.  At that time, he complained of pain if he 
suddenly turned or pivoted.  It was also recorded that the 
medial meniscus tear "apparently occurred on Rifle Range."  

In February 1992, the veteran underwent left knee surgery.  
At that time, no ligamentous instability was demonstrated 
under anesthesia, but a partial medial meniscectomy and left 
knee joint debridement were accomplished.  In May 1992, a 
Navy Medical Board report was prepared.  It summarized the 
history set out above and recorded that, at the time of the 
veteran's most recent visit, he had related experiencing some 
discomfort on the inside of the knee, with running.  There 
was also some tenderness on pressure over the medial femoral 
condyle, but no medial, lateral, or cruciate instability.  It 
was also noted, however, that the veteran had been unable to 
return to a running pattern which would allow him to progress 
to Advanced Infantry Training and, in view of this 
limitation, it was recommended that he be separated from the 
service.  The pertinent diagnosis was tear, medial meniscus, 
left knee (existed prior to entrance - aggravated by 
service).  In July 1992, the Disability Proceedings in the 
veteran's case were concluded, and it was determined that he 
was unfit to remain on active duty because of physical 
disability.  He was discharged in September 1992, at which 
time the military service considered the veteran's left knee 
to be productive of a 10 percent disability.  That was also 
considered to have been the level of disability that existed 
prior to service.  

As indicated above, the RO has concluded that a 10 percent 
disability existed prior to service.  Therefore, while the 
veteran's knee impairment was considered to be productive of 
a 20 percent disability at the time of his discharge from 
service, he was assigned only a 10 percent rating for 
compensation purposes, in view of the deduction of 10 percent 
to account for pre-service impairment.  The Board must 
observe, however, that 38 C.F.R. § 4.22 provides that any 
such deduction is to be made in terms of the rating schedule, 
and only if the degree of disability at the time of entrance 
into service is ascertainable.  

Under the schedular criteria by which a knee disability is 
evaluated, a 20 percent rating is assigned when there is 
moderate knee impairment with recurrent subluxation or 
lateral instability.  See Diagnostic Code 5257.  A 10 percent 
rating under this code is assigned when there is slight 
impairment with recurrent subluxation or lateral instability.  
A 20 percent rating may also be assigned when there is 
dislocated semilunar cartilage with frequent episodes of 
locking pain, and effusion into the joint.  See Diagnostic 
Code 5258.  Under Diagnostic Code 5259, a 10 percent rating 
is assigned for removal of symptomatic semilunar cartilage.  
Under the provisions of Diagnostic Code 5260, a 10 percent 
rating is assigned when flexion of the leg is limited to 45 
degrees.  A 20 percent rating is assigned when flexion of the 
leg is limited to 30 degrees.  Under Diagnostic Code 5261, a 
10 percent rating is assigned when extension of the leg is 
limited to 10 degrees, and a 20 percent rating is assigned 
when extension is limited to 15 degrees.  

In this case, the Board notes that, when the veteran 
underwent a pre-enlistment examination, his lower extremities 
were normal upon clinical evaluation.  Similarly, the pre-
service medical records associated with the claims file do 
not reveal any knee swelling, locking, or giving out.  When 
complaints were first recorded in service, some three months 
after the veteran began his enlistment, there was a normal 
range of motion in the knee and, when he eventually had his 
surgery, there was no ligamentous instability demonstrated 
under anesthesia.  In view of these records, it is the 
Board's conclusion that the degree of impairment of the left 
knee disability, for which the veteran is service connected, 
was not ascertainable in terms of the rating schedule at the 
time of his entry into service.  Therefore, a 10 percent 
deduction to account for pre-service disability was not 
warranted, and the full 20 percent disability rating for the 
veteran's left knee disorder should be assigned, effective 
from September 3, 1992.  

As to the level of impairment of the veteran's left knee 
disability from September 1992 to December 1996, the record 
reflects that he was examined on a number of occasions during 
this period.  He was also seen as an outpatient.  

With respect to the VA examination reports, these are dated 
in 1992, 1993, 1995, and in November 1996.  The 1992 
examination report revealed that the veteran complained of 
discomfort, and that there was tenderness along the medial 
joint line.  The ligaments were intact, however, and range of 
motion of the knee was from 0 degrees to 140 degrees.  
(Normal range of motion is from 0 to 140 degrees.  38 C.F.R. 
§ 4.71 Plate II.)  X-rays of the knee taken in January 1993 
revealed that there was patellofemoral joint space narrowing, 
and an April 1993 VA examination report revealed that the 
veteran complained of occasional knee soreness, and 
stiffness.  There was, however, no subluxation or lateral 
instability.  Range of motion was from 0 degrees to 135 
degrees.  The report of the examination conducted in May 1995 
revealed that there was full range of motion of the knee, but 
there was some medial and lateral laxity.  When examined in 
November 1996, the veteran complained that his left knee had 
locked 2 or 3 times since 1991, and that it was productive of 
a dull ache.  Range of motion of the knee was from 5 degrees 
to 125 degrees, and there was what was described as slight 
instability and pain on maneuver of the knee.  There was, 
however, no weakness, fatigability, or incoordination noted.  

Outpatient treatment records, dated between the time of the 
veteran's service discharge and when he underwent additional 
surgery in December 1996, primarily reflect complaints that 
were unrelated to the left knee.  Nevertheless, in January 
1996, it was noted that the veteran complained of left knee 
pain and, in March 1996, it was recorded that he complained 
his knee would catch and lock.  Range of motion at that time 
was from 0 degrees to 125 degrees, and some ligament 
insufficiency was noted.  In April 1996, the veteran was 
treated for knee strain and, in May 1996, an MRI revealed the 
presence of a tear in the medial meniscus.  Records dated in 
November 1996, shortly before surgery was performed, revealed 
that the veteran complained of intermittent locking and 
catching, and that there was joint line tenderness.  At that 
time, however, there was no laxity, and quad and hamstring 
strengthening was provided.  As previously mentioned, in 
December 1996, the veteran underwent an arthroscopic partial 
medial meniscectomy of his left knee.  In connection with 
this surgery, he was assigned a temporary total rating for 
convalescence under the provisions of 38 C.F.R. § 4.30, 
effective from December 23, 1996, to February 1, 1997.  

The schedular criteria under which the veteran's knee may be 
evaluated have been set out above.  In this regard, however, 
it must be noted that, in order to meet the criteria for the 
next higher 30 percent rating under Diagnostic Code 5257, 
severe knee impairment with recurrent subluxation or lateral 
instability must be shown.
A 30 percent rating under Diagnostic Code 5260 requires 
limitation of flexion to 15 degrees, and a 30 percent rating 
under Diagnostic Code 5261 requires limitation of extension 
to 20 degrees.  There are no provisions for a rating in 
excess of 20 percent under Diagnostic Code 5258, and none for 
a rating in excess of 10 percent under Diagnostic Code 5259.  
A 30 percent rating may also be assigned under Diagnostic 
Code 5256, but that requires the presence of ankylosis, which 
has never been shown in this case. 

The foregoing record clearly shows that at no time during the 
relevant period did the veteran meet the criteria for an 
increased, 30 percent rating under any of the relevant 
Diagnostic Codes.  At its worst, the veteran's range of 
motion was from 5 degrees to 125 degrees, demonstrating that 
an additional 15-degree loss of extension or an additional 
110-degree loss of flexion would have to be shown before the 
relevant criteria for a 30 percent rating were met.  
Similarly, only slight instability of the knee is shown in 
these records and, when he was examined in 1993, there was no 
subluxation.  Under these circumstances, it is the Board's 
conclusion that the evidence fails to reflect the presence of 
the criteria necessary to warrant the assignment of a 30 
percent rating for the veteran's left knee disability from 
September 1992 to December 1996.  

In reaching this decision, the Board has also considered 
other provisions which might provide for a more favorable 
decision in this case, including the provisions of 38 C.F.R. 
§§ 4.40, 4.45, as they relate to pain and any resulting 
functional impairment due to pain.  The decision of the Court 
in DeLuca v. Brown, 8 Vet.App. 202 (1995), emphasized that 
the Board must consider whether a higher evaluation is in 
order based upon a greater limitation of motion due to pain 
on use, including during flare-ups.  See Arms v. West, ___ 
Vet.App. ___, No. 96-1214, slip op. at 19 (Feb. 11, 1999).

In this regard, the Board notes that the evidence in this 
case does not reflect any occasion when the veteran satisfied 
the criteria for even a compensable rating under those 
diagnostic codes that contemplate impairment caused by 
limitation of motion.  (Under Diagnostic Code 5260, a 0 
percent rating is assigned when flexion is limited to 60 
degrees, and under Diagnostic Code 5261, a 0 percent rating 
is assigned when extension is limited to 5 degrees.)  In 
addition, there is no medical evidence of any degree of 
additional range of motion loss of the left knee due to pain, 
weakened movement, excess fatigability, or incoordination.  
Indeed, it was specifically noted, upon examination in 
November 1996, that there was no weakness, fatigability, or 
incoordination.  Although it was noted, at that time, that 
the veteran's knee disability could significantly limit 
functional ability during a flare-up, no flare-ups were 
described.  In view of this, it is the Board's opinion that 
any additional impairment that may result from pain or on 
flare-ups is adequately compensated, and that the provisions 
of sections 4.40 and 4.45 do not call for the assignment of a 
disability rating in excess of that set forth in this 
decision.  

As to the evaluation of the veteran's left knee after 
February 1997, the record shows that, in early January 1997, 
he reported that he no longer experienced a sense of locking 
and catching of the knee.  Records dated later that month 
revealed that the veteran was cleared to return to light work 
and, in March 1997, he underwent another examination for VA 
purposes.  The report from this examination revealed that the 
veteran has been able to work full time since earlier that 
month, and that the knee no longer locked.  Twice a week for 
approximately two hours, however, the knee was productive of 
pain, which was relieved by medication.  Range of motion was 
noted to be from 5 degrees to 125 degrees, and there was no 
locking, instability, subluxation, or deformity.  

On this record, there is no basis to assign a rating in 
excess of 10 percent after February 1997.  There is no 
evidence of moderate subluxation or lateral instability to 
warrant a 20 percent rating under Diagnostic Code 5257 and, 
with flexion to 125 degrees and extension to 5 degrees, there 
is no basis for assigning a 20 percent rating under 
Diagnostic Codes 5260 or 5261.  (Under Code 5260,a 20 percent 
rating would require flexion limited to 30 degrees, and under 
Code 5261, a 20 percent rating would require extension 
limited to 15 degrees.)  These records also fail to reflect 
the presence of greater limitation of motion due to pain on 
use and/or during flare-ups.  Thus, a higher evaluation 
pursuant to 38 C.F.R. §§ 4.40, 4.45 as described in DeLuca is 
not warranted.  Under these circumstances, the criteria for 
an evaluation in excess of 10 percent for the veteran's left 
knee disability, after February 1997, are not met.  


ORDER

Evidence of a viable claim not having been submitted with 
respect to the issue of whether there was clear and 
unmistakable error in a July 1993 rating action which failed 
to award service connection for a low back disability, the 
claim is denied.

To the extent the Board has determined that new and material 
evidence has been submitted to reopen the veteran's claim for 
service connection for a low back disability, the appeal is 
granted.  

To the extent that a 10 percent deduction is not warranted in 
the evaluation assigned for the veteran's left knee 
disability to account for pre-service impairment, the appeal 
is granted.  

Entitlement to a rating in excess of 20 percent for left knee 
status post medial meniscectomy, from September 1992 to 
December 1996, is denied.  

Entitlement to a rating in excess of 10 percent for left knee 
status post medial meniscectomy after February 1, 1997, is 
denied.  


REMAND

Having concluded that the veteran has reopened his claim for 
service connection for a low back disability, the Board is of 
the opinion that additional development is necessary prior to 
entering a final determination regarding a decision on the 
underlying merits of the claim.  As indicated above, the 
veteran's service medical records contain a notation of low 
back complaints in April 1992.  Records dated shortly after 
service reflect the presence of low back complaints, with a 
history dating to service.  More recent records (1996) also 
show the presence of low back complaints.  Under these 
circumstances, a current examination which identifies the 
presence of all low back disorders, and which includes an 
opinion as to the etiology of any such disorder, would be 
useful. 

Under the circumstances described above, this matter is 
remanded to the RO for the following action:

1.  With any needed assistance from the veteran, 
including obtaining signed releases, the RO should 
request up-to-date copies of the records of any 
medical treatment, VA or non-VA, which he has 
received since 1997, relating to low back 
complaints.  All records so received should be 
associated with the claims folder.  The records 
requested should include those dated after 1997 
from the VA Medical Center in White River Junction, 
Vermont, and any other facility identified by the 
veteran.  

2.  After the preceding development has been 
accomplished, the RO should schedule the veteran 
for an orthopedic examination.  The RO should 
inform the veteran that his failure to cooperate 
may result in adverse action pursuant to 38 C.F.R. 
§§ 3.158, 3.655, and documentation of the veteran's 
notification of the scheduling of the examinations 
should be associated with the claims file.  The 
claims folder and a copy of this Remand must be 
made available to, and be reviewed by, the examiner 
prior to the examination, and he or she should 
accomplish any indicated special tests, studies or 
additional consultations.  The physician who 
conducts the examination should be specifically 
asked to identify each disability affecting the 
veteran's low back.  For each such disability 
identified, he or she should render an opinion as 
to whether it is at least as likely as not the 
disability had its onset during service, and/or was 
manifested during service.  In the event there is a 
current disability that was manifested during 
service, but it is believed to have existed prior 
to service, the examiner should opine as to whether 
the in-service manifestation of the disability 
represented an increase in the severity of that 
disability and, if so, whether that increase was 
due to the natural progression of the disease.  A 
complete rationale for any opinion expressed, with 
reference to supporting records, should be 
provided.  A notation that a review of the claims 
file was conducted should also be made part of the 
report provided.  

3.  Upon completion of the above, the RO should 
review the evidence, and ensure that all of the 
foregoing development actions have been conducted 
and completed in full.  If any development is 
incomplete (for example, if any requested opinions 
are not provided), appropriate corrective action 
should be taken.  

4.  Next, the RO should review the evidence of 
record and enter its determination on the reopened 
claim, as to whether service connection is 
warranted for a low back disability.  If the 
decision remains adverse to the veteran, the RO 
should issue a supplemental statement of the case 
to the veteran and his representative, both of whom 
should be given a reasonable opportunity to respond 
before the case is returned to the Board for 
further review. 

No action is required of the veteran until he receives 
further notice.  The Board intimates no opinion, either 
factual or legal, as to the ultimate conclusion warranted in 
this case.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.




		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals



 Department of Veterans Affairs

